Citation Nr: 0210058	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  98-12 155A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Whether the proceeds of a check representing accrued 
Dependency and Indemnity Compensation (DIC) benefits due and 
unpaid at the time of the payee's death are payable, in 
excess of an amount representing the expenses of last illness 
and burial, to the payee's estate under the provisions of 
38 U.S.C.A. § 5122.  

2.  Whether the proceeds of a check representing accrued DIC 
benefits due and unpaid at the time of the payee's death are 
payable, in excess of an amount representing the expense of 
last illness and burial, to a deceased child's estate under 
the provisions of 38 U.S.C.A. § 5121(a).  




REPRESENTATION

Appellant represented by:	Howard B. Schiller, Esq.  



WITNESSES AT HEARING ON APPEAL

Z.B., brother of widow; and B.W., brother of the veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

This claim initially came to the Board from an August 1995 
decision of the RO. 

In October 1999, the Board remanded the case in order to 
afford the appellant an opportunity to appear for a hearing 
before a Member of the Board, sitting at the RO.  

The instant appeal arises from an informal claim filed in May 
1994 by B.L.W. who was the son of the veteran and was the 
executor of the estate of the veteran's widow.  However, 
B.L.W. died in February 2001 prior to the scheduled hearing.  

The apparent co-administrators of the widow's estate appeared 
at the personal hearing before the undersigned Member of the 
Board in July 2001.  They also reported being the 
administrators of B.L.W.'s estate.  



FINDINGS OF FACT

1.  All relevant evidence to this appeal has been obtained 
and the basic facts are not in dispute.  

2.  The widow of the veteran, died in June 1994, naming their 
son, B.L.W., as the executor of her estate.  

3.  In May 1995, a check in the amount of $45,175 was mailed 
to the widow of the veteran as payment for retroactive DIC 
benefits for the period extending from March 1990 to May 
1995.  

4.  The widow of the veteran died before the mailing of the 
May 1995 check.  

5.  The widow of the veteran died before the last day of the 
period covered by the May 1995 check.  

6.  B.L.W. negotiated the May 1995 check subsequent to 
widow's death.  

7.  VA recovered the proceeds of the May 1995 check and paid 
$8,603 to the estate of the widow for the expenses of the 
last illness and burial of the veteran.  

8.  The sole child of the veteran and his widow, B.L.W., died 
in February 2001 at the age of 53.  



CONCLUSIONS OF LAW

1.  Any claim for the payment of accrued DIC benefits under 
section 5122 lacks legal entitlement under the law.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1003 (2000); VAOPGCPREC 22-92, 
VAOPGCADV 31-97; Senate Report No. 83-227; M21-1, part IV, 
ch. 27, sub. II, sec. B, sub. 27.17.

2.  Any claim for the payment of accrued DIC benefits under 
section 5121 lacks legal entitlement under the law.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5122 (West 1991 & 
Supp. 2002); VAOPGCPREC 22-92; VAOPGCADV 31-97.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act (VCAA)

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective on November 9, 2000.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  

The record shows that initially the B.L.W., as the initial 
appellant in this case, had been notified of the RO's 
decisions and that those decisions, Statements of the Case, 
and letters informed him of the information and evidence 
needed to substantiate the claim.  

In this respect, the Board notes that the basic facts in the 
case are not in dispute, but rather, the application of the 
law is argued here.  No argument has been presented that 
other evidence needs to be obtained for review by the Board 
as part of its appellate consideration.  

There is no evidence that the appellant did not receive any 
of the above notices.  The appellant had not made any inquiry 
or in any way communicated that the information or evidence 
required to substantiate his claim had not been obtained. 

Therefore, the Board finds that VA has met its duty to inform 
the appellant.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  

The RO has completed the action requested in the October 1999 
remand by scheduling the recent hearing. 

The appellant had made a due process argument that the claim 
had remained open for an inordinate amount of time.  First, 
as the Board notes hereinbelow, the claim of accrued benefits 
is also based on the same service of the veteran as the claim 
for DIC benefits, but it is a separate claim and must be 
developed accordingly by the RO.  Just as veterans claims do 
not survive their death, neither do appellant's claims.  See 
generally Zevakink v. Brown, 102 F.3d 1236 (1996).  A widow 
is entitled to various benefits that other dependents may not 
be under different laws and regulations.  Compare 38 U.S.C.A. 
§ 1318 with §§ 5121 and 5122.  

With respect to the hearing, it was requested and ultimately 
conducted in July 2001.  Although it was the appellant's 
right to have a hearing before a Member of the Board sitting 
in Hartford, as the RO pointed out repeatedly, the waiting 
list for these types of hearings was long, due to the number 
of requests and to the limited resources of VA.  

In addition, the appellant was notified, in letters from VA 
dated August 1999, February 2000 and May 2000, that VA had 
made arrangements for alternative forms of hearings that 
might expedite his claim, such as a hearing before a Member 
of the Board in Washington, D.C., or with the appellant at 
the RO via video-conferencing techniques, where available; or 
a local hearing before a Hearing Officer at the RO.  

The appellant was afforded the choice and chose to wait until 
the next opportunity to appear before a Member of the Board 
at the RO.  

Next, the Board notes that the RO had initially processed the 
appeal as one under 38 U.S.C.A. § 5121, but that it also had 
been argued as one of an estate under the provisions of 
38 U.S.C.A. § 5122.  

Although the appellant was not provided a copy of 38 U.S.C.A. 
§ 5122, the Board determines that he had not been prejudiced 
in this regard.  

Specifically, the RO had been provided with copies of 
38 U.S.C.A. § 5122, 38 C.F.R. §§ 3.1003 and 3.57, copies of 
General Counsel opinions, Manual 21-1 provisions, and a copy 
of the Senate Report No. 83-227; P.L. 83-42 (Veterans' 
Benefits--Unnegotiated Checks).  

Accordingly, the Board finds that the now-deceased appellant 
had appropriate notice of the applicable law and regulations 
and had the opportunity to present extensive argument as to 
this matter.  

As the arguments have been developed fully with respect to 
both 38 U.S.C.A. § 5121 and 5122 and are a matter of record, 
the Board determines that appellate consideration at this 
time would not be prejudicial to the extent indicated.  
Bernard v. Brown, 4 Vet App 384 (1993).  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini, 1 
Vet. App. at 546 (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  


II.  Factual Background

The Board notes that the representatives of the estate of the 
veteran's widow have argued that, since this claim had been 
open and ongoing since 1990, there was fault on the part of 
VA for the inordinate delay.  

As a point of information, the Board notes that, there were 
actually two separate claims that had to be developed.  
First, the widow's DIC claim, filed in April 1990, and 
second, the claim for accrued benefits that was formally 
presented in August 1995.  

Historically, the veteran was service connected for chronic 
asthma and died in March 1990 at a VA hospital.  

Next, the veteran's widow filed her claim of service 
connection for the cause of the veteran's death, as an 
eligible surviving spouse under 38 U.S.C.A. § 1318 in April 
1990.  

The claim was initially denied by the RO in September 1990, 
on the basis that the veteran died from respiratory failure 
as the result of lung cancer and that service connection had 
been granted for chronic asthma, not lung cancer.  

The widow's DIC claim was remanded by the Board in November 
1992 and again in September 1994.  After the requested action 
was completed, the RO again had an opportunity to review the 
widow's claim, in conjunction with the new development, and 
DIC benefits were granted effective on March 1, 1990, in a 
May 1995 rating action.  

Unfortunately, the widow is shown to have died in June 1994.  

Upon receipt of the May 1995 award letter and retroactive 
benefits check, totaling $45,175, B.L.W. negotiated the check 
and deposited the proceeds in the widow's separate estate 
account.  He then informed VA of the widow's death and 
returned the next periodic benefit check sent to the widow.  

Between June 1995 and July 1997, communications ensued 
between VA and B.L.W.  VA requested return of the proceeds of 
the widow's retroactive check; B.L.W. requested a computation 
of all retroactive benefits that were due and payable to the 
widow on March 1, 1990 until the date of her death in June 
1994.  

Ultimately, B.L.W., returned the proceeds of the DIC check, 
and his May 1995 notification of the widow's death was 
accepted by the RO as an informal claim for accrued benefits 
within the time limits of 38 U.S.C.A. § 5121(c).  

VA ultimately established entitlement to accrued benefits 
under 38 U.S.C.A. § 5121(a)(5) for the payment of the 
veteran's last illness and burial expenses to the widow's 
estate (as her estate paid her last sickness and burial 
expenses) and because there was no eligible class of 
survivors to receive additional accrued benefits.  The 
payment was made to the widow's estate in the amount of 
$8,603.  

However, B.L.W. continued to claim that the widow's estate 
was entitled to a greater amount of the proceeds of the 
original check in the amount of $45,175 on the basis that the 
widow's estate should have been reimbursed for all DIC 
benefits that were due and payable at the time of her death 
in June 1994.  

It is shown that B.L.W. died in February 2001 at the age of 
53.  

The witnesses, Z.B. and B.W., appeared at the hearing 
scheduled at the request of B.L.W. and represented themselves 
as co-administrator's of his estate.  They also indicated at 
that hearing that they had also been appointed or were soon 
to be appointed, as co-administrators of the widow's estate 
and were continuing the appeal on behalf of the estate.   

In essence, it was argued at the hearing that: (1) the 
widow's estate was entitled to additional proceeds from the 
May 1995 check and, alternatively, (2) B.L.W., as the child 
of the veteran, or his estate was entitled to proceeds from 
the May 1995 check without respect to his age or other 
qualifying status.  



III.  Whether the proceeds of the DIC check representing 
accrued DIC benefits due and unpaid at the time of the 
payee's death 
are payable, in excess of an amount representing the expense 
of last illness and burial, to the payee's estate, under 
38 U.S.C.A. § 5122.  

The first question that must be addressed by the Board is 
whether the appeal is being prosecuted by an appellant who 
has standing in a current case or controversy before the 
Board.  See generally Landicho v. Brown, 7 Vet. App. 42 
(1994).  

A careful review of the record shows that two related, but 
separate arguments are made for the payment of the widow's 
due and unpaid DIC benefits.  

Turning to the 38 U.S.C.A. § 5122 claim, the Board first 
finds that the appellant in this claim was actually the 
estate of the widow and not B.L.W. personally, as he argued 
this claim in his capacity as executor of the payee's estate 
on the basis that the due and unpaid benefits should have 
been paid to the DIC beneficiary's estate.  

Thus, as the estate was still viable, the fact that the 
particular administrators had changed cannot render this 
particular appeal moot in the Board's opinion.  See Smith v. 
Brown, 10 Vet. App. 330 (1997) (although regulation 
permitting substitution of parties in cases of death of an 
appellant is invalidated, suggests that personal 
representative of an estate may be exempt).  

The provisions of section 5122 describe the course of action 
to be followed when an accrued benefits check received by a 
payee is not negotiated prior to the payee's death.  
Specifically:  

A check received by a payee in payment of 
accrued benefits shall, if the payee died 
on or after the last day of the period 
covered by the check, be returned to the 
issuing office and canceled, unless 
negotiated by the payee or the duly 
appointed representative of the payee's 
estate.  The amount represented by such 
check, or any amount recovered by reason 
of improper negotiation of any such 
check, shall be payable in the manner 
provided in section 5121 of this title, 
without regard to section 5121(c) of this 
title.  Any amount not paid in the manner 
provided in section 5121 of this title 
shall be paid to the estate of the 
deceased payee unless the estate will 
escheat.  

That is, when a check is (a) received by an accrued benefits 
beneficiary and the beneficiary (b) died on, or after, the 
last day of the period covered by the check, the check shall 
be returned to the issuing office and canceled and 
disbursement of benefits will follow the further provisions 
of section 5121.  

As the next sentence makes clear, if the check is improperly 
negotiated after the beneficiary's death, any amount 
recovered by reason of improper negotiation, shall be payable 
in the manner provided in section 5121.  Any amount not paid 
in the manner provided in section 5121 shall be paid to the 
estate of the deceased payee unless the estate will escheat.  

However, the Board must point out that the widow never 
actually received the check; thus, the provisions of 
38 U.S.C.A. § 5122 do not apply under the facts of the 
instant case.  Additionally, she died before the last day of 
the period covered by the check; thus, the factual scenario 
in the instant case is not contemplated by 38 U.S.C.A. 
§ 5122.   

Although the particular facts of the instant case are 
somewhat complex, this issue has before been addressed in 
opinions from VA's Office of General Counsel.  

It has been argued by the representatives that VAOPGCPREC 22-
92 controls in the instant case.  

There, VA's General Counsel held that, upon the death of a 
veteran who has received, but not negotiated, VA benefit 
checks, payment is authorized under 38 U.S.C.A. § 5122 to the 
class of persons specifically enumerated in 38 U.S.C.A. 
§ 5121(a), and any sum not paid in that manner is to be 
distributed to the estate of the payee under 38 U.S.C.A. 
§ 5122.  That opinion also concludes that the date of mailing 
of the check constitutes the date of receipt.  

However, the Board must point out that the widow's DIC check 
was not received by her prior to her death in 1994.  The 
check was received by the B.L.W. in 1995, almost one year 
after the widow's death.  

Under the facts of the instant case, although the check was 
negotiated for her estate, it was not received by the widow 
prior to her death.  

As the following discussion makes clear, VAOPGCPREC 22-92 
specifically held that there was a crucial distinction 
between the applicability of 38 U.S.C.A. §§ 5121 and 5122; 
and that 38 U.S.C.A. § 5122 only applies to benefit checks 
that were received, but not negotiated, prior to the payee's 
death.  

An October 1997 VA Office of General Counsel Advisory Opinion 
(VAOPGCADV 31-97) dealt with the same factual scenario as 
here, where the veteran died before receipt of his 
retroactive benefit payment.  

The question presented in that case was whether an amended 
award of retroactive compensation which was paid by 
electronic funds transfer (EFT) to a veteran's bank account 
after his death was payable to his estate pursuant to 
38 U.S.C.A. §§ 5121 or 5122.  

The opinion noted that, when an appellant dies, some 
"accrued" benefits (benefits that were due and unpaid at 
the time of death) may be paid for a period not to exceed two 
years before death, according to a statutorily proscribed 
order of distribution in 38 U.S.C.A. § 5121(a), if a 
qualifying claimant files a timely claim.  (The Board notes 
that, under 38 U.S.C.A. § 5122, the time limits on filing a 
claim under 38 U.S.C.A. § 5121(c) do not apply).  

In that case, VA prepared a retroactive award of compensation 
on April 18th, the veteran died on April [redacted], the EFT was 
issued on April 28th and was returned by the bank on May 8th.  

The General Counsel repeated that there was a crucial 
distinction between the applicability of 38 U.S.C.A. §§ 5121 
and 5122, see VAOPGCPREC 22-92, and stated that section 5121 
applies to the payment of accrued benefits where no check was 
issued before the beneficiary's death and that section 5122 
applies to benefit checks that are received, but not 
negotiated, prior to the payee's death.  Thus, section 5122 
was not applicable under a scenario where the appellant dies 
before receipt of a VA check.  

Further, although section 5121 was the applicable section, 
the proceeds of the EFT were not payable to the veteran's 
estate pursuant to 38 U.S.C.A. § 5121, because the estate was 
not part of the limited eligible class of survivors entitled 
to partial accrued benefits payments that Congress provided 
for under 38 U.S.C.A. § 5121(a)(2)-(5).  

The Board notes that it has been argued on the estate's 
behalf that the legislative history of 38 U.S.C.A. § 5122 
supports the position that the estate should receive all 
retroactive DIC benefits due to the widow prior to her death 
in June 1994; specifically that 38 U.S.C.A. § 5122 was 
enacted only to prevent ineligible classes of beneficiaries 
under 38 U.S.C.A. § 5121 from receiving benefits to which the 
payee was never entitled, but which were received after her 
death.  

However, for the reasons and bases discussed hereinbelow, the 
Board finds this argument to be unpersuasive.  

VA's General Counsel determined that the legislative 
histories of 38 U.S.C.A. §§ 5121 and 5122 supported its 
conclusion that the veteran's estate was not entitled to 
accrued benefits under either section.  

Specifically, it noted that the Act of May 29, 1953, ch.84 
§ 1, 67 Stat. 39 simplified the procedure for paying accrued 
benefits and unnegotiated checks, and pointed out that the 
report from the Senate Committee on Veterans' Affairs 
discussed an identical fact situation:  

[A] person [might] die before receiving 
his first payment under an approved award 
covering a retroactive period of 
entitlement.  Such accrued amounts, 
covering a period not to exceed 1 year 
(later amended to 2 years), [were] 
payable by [VA]...to the surviving spouse, 
child or children, dependent spouse, 
child or children, dependent mother or 
father, or the person who bore the 
expenses of the last illness and burial.  

The opinion found that, because this statement did not 
include the deceased payee's estate, it indicates that 
Congress did not intend for the estate to receive accrued 
benefits when the veteran did not receive payment for 
retroactive benefits prior to his death.  

Although this opinion is advisory, the Board finds this view 
persuasive.  

First, the Board notes that Congress has clearly enumerated 
the eligible classes entitled to accrued benefits in 
38 U.S.C.A. § 5121.  

Second, where it wanted to do so, it amended the statute to 
expand on the entitlement to benefits, for example, extending 
the limitation on payments from one year of accrued payments 
to the current two year limitation.  It is not within the 
Board's authority to expand the classes of eligible 
recipients as suggested in this case.  

The Board has also reviewed the copy of the Senate Report No. 
83-227, dated on May 7, 1953.  As that report makes clear, 
the intent of P.L. 83-42 (Veterans' Benefits--Unnegotiated 
Checks) was to streamline the claims process under 
38 U.S.C.A. § 5122 to remove the General Accounting Office as 
a settlement authority in the payment of 38 U.S.C.A. § 5122 
claims and not to make additional changes of substance in 
already existing law under 38 U.S.C.A. § 5122.  

It has also been claimed on behalf of the estate that the 
specific Manual 21-1 provisions, as well as the due process 
clause of the Constitution, require payment of additional 
proceeds from the DIC check to the widow's estate.  

First, the Board notes that the submitted copy of the M 21-1 
provision is located in Part IV, Chapter 27 (Accrued 
benefits), Subchapter II, Section B, subsection 27.17.  

The appellant argues that, because 27.17 (b) provides that 
there are no restrictions either on amount of retroactive 
benefits payable, or on time limitations, for nonnegtiated 
benefits, that the estate should prevail in the instant case.  

The Board finds this argument unpersuasive.  The Manual 
provisions are tools that the rating specialists utilize at 
the RO to implement the courses of action required by VA law 
and regulation.  M21-1, part IV, ch. 27, sub. II, sec. B, 
sub. 27.17, by its definition, applies only in cases were 
checks were received, but not negotiated, that is, in 
38 U.S.C.A. § 5122 cases.  

As explained hereinabove, 38 U.S.C.A. § 5122 does not apply 
here; thus, any manual provision interpreting it is similarly 
inapplicable.  

Further, on the same submitted page, it clearly states that 
benefits under 38 U.S.C.A. § 5122 are not payable in cases 
when a check is delivered after the payee's death, or where a 
check represents payment for a period extending beyond the 
date of termination due to death.  Under both scenarios, 
38 U.S.C.A. § 5122 simply does not apply to the facts of the 
instant case.  

The Board also finds the due process argument to be 
unpersuasive.  As indicated more fully above in the VCAA 
analysis, the various representatives have all been afforded 
sufficient notice, assistance and opportunity to be heard in 
this matter.  

Finally, it has been asserted that 38 C.F.R. § 3.1003 
provides authority for the proceeds of the May 1995 DIC check 
to be paid to the estate.  

However, the Board must point out that 38 C.F.R. § 3.1003 is 
VA's implementing regulation of 38 U.S.C.A. § 5122; thus, 
again, it only applies to claims governed by 38 U.S.C.A. 
§ 5122; which is not the case here.  

The Board is aware of the assertion that, if the widow had 
received her retroactive DIC benefits in timely fashion, her 
estate would have contained greater proceeds for her 
beneficiaries, but notes that she did not receive her DIC 
benefits that were due and unpaid to her before the time of 
her death.  

As a point of information, the Board also notes that the 
above reading of 38 U.S.C.A. § 5121 and 5122 comports with 
the basic premise underpinning the system of VA benefits: "to 
care for him who shall have borne the battle and his widow 
and his orphan."  See Trilles v. West, 13 Vet. App. 314, 332 
(2000) (Farley, J., Nebeker, C.J., and Ivers, J., 
dissenting).  

Judge Farley noted that a grateful nation had provided its 
veterans with home loans and educational benefits, medical 
care and pensions, disability and death compensation, as well 
as assistance to their widows and dependents, and that the 
rights and benefits established by title 38, United States 
Code, might be available to a veteran and his or her family 
members depending upon, inter alia, the time, length, and 
character of the veteran's service, the severity of any 
resulting disability, and the specific relationships between 
the veteran and his or her family members; and further noting 
that only veterans, or those whose entitlement is based upon 
a relationship to a veteran, are entitled to the benefits of 
title 38.  (Italics added).  

However, it was also pointed out that, just as the Secretary 
cannot refuse to provide benefits to entitled veterans, the 
Secretary cannot award veterans' benefits to those who are 
not veterans or who do not qualify due to the absence of a 
recognized relationship to a veteran, as such an act would be 
ultra vires.  (Italics added).

Thus, because section 5121, and not 5122, is the applicable 
law when a claim is filed by an payee's estate where benefits 
are paid after the death of a payee, the estate's claim for 
additional proceeds from the May 1995 DIC check under 
38 U.S.C.A. § 5122, lacks entitlement under the law and, 
accordingly, must be denied.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, the claim for the proceeds of the May 1995 check 
under 38 U.S.C.A. § 5122 is denied.  



IV.  Whether the proceeds of a check representing accrued DIC 
benefits due and unpaid at the time of the payee's death are 
payable, in excess of an amount representing the expense of 
last illness and burial, to an adult child, or to a deceased 
adult child's estate, or to a payee's estate, under 
38 U.S.C.A. § 5121(a).

With respect to this second aspect, the Board notes that it 
was raised at the time or the recent hearing, that, because 
B.L.W. was a child of the veteran, he qualified as one of the 
class of beneficiaries provided for in 38 U.S.C.A. § 5121.  

As a preliminary matter, the Board points out that, because 
it was the widow's death and not the veteran's, that formed 
the predicate for this claim, 38 U.S.C.A. § 5121(a)(2) does 
not apply in the instant case.  

Thus, only the provisions of 38 U.S.C.A. § 5121(a)(3), (4) or 
(5) are for possible application in this case.   

A qualifying child is defined by VA law and regulation as a 
person who is unmarried and who is either:  (1) under the age 
of 18, (2) who, before the age of 18, became permanently 
incapable of self support, or (3) who after the age of 18 and 
until completion of education or training, is pursuing a 
course of instruction at an approved educational institution, 
before the age of 23 years; and further, is one who meets 
certain other legal criteria for determining whether the 
child was a member of the veteran's household, or for 
determining whether the veteran was responsible for the 
child's welfare; in essence, whether the age-qualifying child 
was the veteran's dependent.  38 U.S.C.A. § 101(4)(A).  

First, the Board determines that, because B.L.W. died in 
February 2001, any claim he might have personally had cannot 
survive his death.  

Thus, any appeal would have been rendered moot.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001) (Death of appellant during pendency of appeal:  An 
appeal pending before the Board of Veterans' Appeals when the 
appellant dies will be dismissed.)  

Although the Board is aware that the representatives at the 
recent hearing have identified themselves to be co-
administrators or executors of both B.L.W.'s and the widow's 
estate, they have no standing in any appeal that was 
B.L.W.'s, such as a claim for accrued benefits as an eligible 
survivor under 38 U.S.C.A. § 5121.  Smith v. Brown, 10 Vet. 
App. 330, 335 (1997) (prior version of 38 C.F.R. § 20.1302 
(1996) allowing claims to survive death invalidated, parallel 
provisions of 38 C.F.R. § 20.611 (1996) (other than with 
respect to a personal representative of [an appellant's] 
estate) also invalidated.)

Moreover, it pertinent to note that B.L.W. was 53 at the time 
of his death; thus, at the time of any claim for accrued DIC 
benefits, he was well over the age of 18.  It also is not 
shown that he had become permanently incapable of self-
support prior to the age of 18.  

Instead, the argument has been made that, as a surviving 
child of any age, he should receive the widow's DIC benefits 
that she would have been entitled to had she lived, 
disregarding the definition of a child in 38 U.S.C.A. 
§ 101(4)(A) in its entirety.  

No authority for this argument has been provided, and the 
Board finds that it is without merit.  Congress clearly 
intended to limit the definition of child for VA purposes and 
the eligible classes of survivors it provided for in 
38 U.S.C.A. § 101 and § 5121.  

As B.L.W. does not meet these criteria, 38 U.S.C.A. 
§ 5121(a)(3) does not apply.  

The Board finds that the claim that the B.L.W. was a 
qualifying child of the widow is without legal merit and must 
denied as a matter of law, for the reasons and bases 
discussed hereinabove.  Sabonis v. Brown, 6 Vet App 426 
(1994).  

It was noted at the recent hearing that there were no other 
living children of the widow and, even if such a claim had 
been raised, the Board would not have jurisdiction over it.  

Thus, the Board finds 38 U.S.C.A. § 5121(a)(4) inapplicable 
to the facts of the instant case.  

The benefits in the amount of $8,603 have been paid under 
38 U.S.C.A. § 5121(a)(5), and the claim in the instant case 
is for the balance of the May 1995 check (minus the amount 
from the widow's death in June 1994 to the issuance of the 
retroactive DIC check in May 1995).  

The Board finds that there are no other eligible classes of 
beneficiaries who would qualify for accrued benefits under 
38 U.S.C.A. § 5121(a).  Accordingly, the appeal must be 
denied.  




ORDER

The claim for the payment of additional proceeds from a check 
representing accrued DIC benefits due and unpaid at the time 
of the payee's death in excess of an amount representing the 
expenses of the last illness and burials to the payee's 
estate under the provisions of 38 U.S.C.A. § 5122 must be 
denied.  

The claim for the payment of additional proceeds from a check 
representing accrued DIC benefits due and unpaid at the time 
of the payee's death in excess of an amount representing the 
expenses of the last illness and burials to a deceased 
child's estate under the provisions of 38 U.S.C.A. § 5121 is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

